Title: To Alexander Hamilton from John Nicholson, 8 January 1794
From: Nicholson, John
To: Hamilton, Alexander



[Philadelphia] January 8th 1794
sir

A letter of 8th June 1791 was addressed by you to Thomas Smith Esquire, in answer to one from him to you. As it related to information on which he consulted me about the time I had the perusal of your letter that part thereof which relates to the subscribability to the Loan of Congress of the New Loans of this state is of importance to me on my approaching trial. I will therefore thank you to permit the family of Mrs. Smith to allow me to have the letter for that purpose and also as it is founded on his application for information that you would be pleased to order me a copy of so much of his letter to you attested as a Copy as relates to the same subject.
with great respect   I am sir &c

J N
The Honble A Hamilton Esqrsecty. Treasury

